DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings (figs.1, 6, 13 and 15) are objected to because they should have been of bold solid black lines.  In addition, Figure 14 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 6 and 9 are objected to because:
Claim 1, line 16, “the respective gang-operated switching unit” lacks antecedent basis.
Claim 1, lines 20-21, “their ends” lacks antecedent basis.
Claim 1, line 24, “the ends” lacks antecedent basis.
Claim 1, line 26, “the ends” lacks antecedent basis.
Claim 1, line 29, “the respective linear transverse switch” lacks antecedent basis.
Claim 1, line 32, “the fixed bolts” lacks antecedent basis.
Claim 1, line 36, “the width” lacks antecedent basis.
Claim 6, line 3, “the come-along” lacks antecedent basis.
Claim 9, line 14, “ a job site” should be -the job site-.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Boney, US 3805118.
Regarding claim 1, Boney discloses (figs.1-6) a three-phase gang-operated high voltage electric disconnect switch assembly (10) comprising:
a gang-operated switching unit per each electrical phase (11, 12, 13), each of the gang-operated switching units (11, 12, 13) including at least one high voltage electric disconnect switch including a plurality of high voltage electrical insulators (20-25, 40), each gang-operated switching unit mounted in operative arrangement on a linear transverse switch support member (17, 18, 19), each linear transverse switch support member (17, 18, 19) mounted transversely on a pair of oppositely disposed parallel beams (15, 16), each parallel beam (15, 16) having a top surface having secured thereto in spaced arrangement a plurality of the linear transverse switch support members (17, 18, 19) with one linear transverse switch support member (17, 18, 19) per electrical phase (11, 12, 13),
a drive linkage transverse support member (60) mounted transversely on the pair of oppositely disposed parallel beams (15, 16),
each of said linear transverse switch support members (17, 18, 19) configured to support in operative arrangement the plurality of high voltage electrical insulators (20-25, 40) of the respective gang-operated switching unit (11, 12, 13), at least one of said high voltage electrical insulators (40) of each of said linear transverse switch support members (17, 18, 19) adapted to be rotatable,
two of the linear transverse switch support members (17, 19) configured as outer transverse switch support members in operative attachment proximate their ends to respective opposite ends of the pair of oppositely disposed parallel beams (15, 16) and configured to form a unitized rectangular common base,
the unitized rectangular common base configured to have in a first rectangular configuration a fixed multiple bolt connection (100-103) between the ends of each of the linear transverse switch support members (17, 19) and the pair of oppositely disposed parallel beams (15, 16) and a fixed multiple bolt connection between the ends of the drive linkage transverse support member (60) and the pair of oppositely disposed parallel beams (15, 16) and configured to have in a second rhomboidal configuration a pivot connection (103, 108) between the ends of each of the respective linear transverse switch support members (17, 18, 19) and the pair of oppositely disposed parallel beams (15, 16) and a pivot connection between the ends of the drive linkage transverse support member (60) and the pair of oppositely disposed parallel beams (15, 16) by removal of all the fixed bolts (100-102 and 105-107) except one retained bolt (103, 108) at each pivot connection [see fig.4],
a removable power actuator (55) [col.3, lines 38-40] configured to pull and transform the unitized rectangular common base to a rhomboidal shape [see figs.3-4] in the second rhomboidal configuration to reduce the width of unitized rectangular common base to a predetermined width to allow shipment of the three-phase gang-operated high voltage electric disconnect switch assembly (11, 12, 13) on a truck to an electric utility [col.5, lines 8-11].
Regarding claim 2, Boney further discloses the removable power actuator (55) is configured to pull and transform the unitized rectangular common base that is in the second rhomboidal configuration back to the first rectangular configuration [see figs.4-3] and where the removed fixed bolts (100-102 and 105-107) are reinstalled at each pivot connection (103, 108) to form the fixed multiple bolt connection (100-103 and 105-108) to maintain a rectangular shape in the first rectangular configuration for the unitized rectangular common base for final installation on an electric utility system.
Regarding claim 4, Boney further discloses the pair of oppositely disposed parallel beams (15, 16) are structural l-beams.
Regarding claim 5, Boney further discloses power actuator (55) attachment points (61-63) configured to provide for the removable power actuator (55) connection for the width reduction transformation of the unitized rectangular common base and configured to provide for the removable power actuator (55) connection for a reversal of the width reduction of the unitized rectangular common base [see figs.3-4].
Regarding claim 7, Boney further discloses a phase-to-phase gang-operated drive linkage (62) in operative connection with each of the gang-operated switching units (11, 12, 13) in the first rectangular configuration of the unitized rectangular common base, the phase-to-phase gang operated drive linkage (62) configured to accommodate the transformation of the unitized rectangular common base.
Regarding claim 8, Boney further discloses the unitized rectangular common base in the second rhomboidal configuration [see fig.4] each of the pivot connections (103, 108) further includes a shipment securement hole configured to receive a shipment securement bolt (103, 108) for locking the unitized rectangular common base to secure the unitized rectangular common base for shipment [col.4, lines 35-40].
Regarding claim 9, in order to assemble and use the three-phase gang-operated high voltage electric disconnect switch assembly (10), Boney would necessarily have performed the claimed method steps:
- assembling and adjusting the switch assembly (10) for proper three phase operation (11, 12, 13) in the unitized rectangular common base configuration,
- transforming the unitized rectangular common base to the second rhomboidal configuration for shipment to a job site by removing all of the fixed bolts (100-102 and 105-107) except the one retained bolt (103, 108) at each of the pivot connections (103, 108) and then installing a shipment securement bolt (103, 108) at each the pivot connections (103, 108),
- removing all the securement bolts (103, 108) at the job site and operatively connecting the removable power actuator (55) to the unitized rectangular common base so that a workman can operate the removable power actuator (55) to transform the unitized rectangular common base from the reduced width rhomboidal shape in the second rhomboidal configuration to the first rectangular configuration with maximum width rectangular shape for installation at a job site [see figs.3-4],
- reinstalling in operative arrangement the removed fixed bolts (100-103 and 105-108) for final installation at the job site [col.4, lines 35-40].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Boney in view of Johnson, US 3189698.
Regarding claim 3, Boney fails to disclose the pair of oppositely disposed parallel beams are tubular.
Johnson shows (fig.1) gang-operated switches (S) comprising a pair of oppositely disposed parallel beams that are tubular.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parallel beams of Boney with the beams shown by Johnson, thereby providing a support structure lighter in weight and easier to manage workers in the field.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, the prior art fails to teach or show, alone or in combination, the claimed three-phase gang-operated high voltage electric disconnect switch assembly, where the removable power actuator is a cable ratchet winch of the “come-along” actuator type, or a hydraulic cylinder actuator.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Poteet et al, Chen et al, Devine et al, Andreyo, Roberts, Paw et al, Bridges and Ramos et al are examples of three-phase gang-operated electric switch assemblies configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833